Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 17/109982 application is in response to the communications filed May 14, 2021. 
Claims 1-49 were initially submitted December 02, 2022. 
Claims 2-49 were cancelled May 14, 2021. 
Claims 50, 51 and 53-69 were submitted as new May 14, 2022. 
Claims 1, 50, 51 and 53-69 are currently pending and considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2015901036, filed on March 23, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain lines of insufficient weight, text of insufficient size and/or shading that makes the drawing illegible, see Figures 1, 2 and 4-19. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 53 been renumbered as claim 52.
Misnumbered claim 54 been renumbered as claim 53.
Misnumbered claim 55 been renumbered as claim 54.
Misnumbered claim 56 been renumbered as claim 55.
Misnumbered claim 57 been renumbered as claim 56.
Misnumbered claim 58 been renumbered as claim 57.
Misnumbered claim 59 been renumbered as claim 58.
Misnumbered claim 60 been renumbered as claim 59.
Misnumbered claim 61 been renumbered as claim 60.
Misnumbered claim 62 been renumbered as claim 61.
Misnumbered claim 63 been renumbered as claim 62.
Misnumbered claim 64 been renumbered as claim 63.
Misnumbered claim 65 been renumbered as claim 64.
Misnumbered claim 66 been renumbered as claim 65.
Misnumbered claim 67 been renumbered as claim 66.
Misnumbered claim 68 been renumbered as claim 67.
Misnumbered claim 69 been renumbered as claim 68.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 50-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process, machine.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).  
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of a method of determining the risk of a complication of pregnancy occurring in a subject, the pregnancy arising in the subject from a conception from a maternal donor and a paternal donor, the method comprising: receiving initial information comprising (i) initial genetic information and/or (ii) initial clinical information and/or (iii) initial lifestyle information, the initial information being from the subject and/or the maternal donor and/or the paternal donor; processing the initial information to classify the risk of a complication of pregnancy occurring in the subject as low risk or increased risk; for the subject having said increased risk, receiving further information, the further information comprising (i) further genetic information and/or (ii) further clinical information and/or (iii) further lifestyle information from the subject and/or the maternal donor and/or the paternal donor; processing the further information to classify the risk in the subject having said increased risk as moderate risk or high risk; thereby determining the risk of a complication of pregnancy occurring in the subject. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example a method of determining the risk of a complication of pregnancy occurring in a subject, the pregnancy arising in the subject from a conception from a maternal donor and a paternal donor, the method comprising: receiving initial information comprising (i) initial genetic information and/or (ii) initial clinical information and/or (iii) initial lifestyle information, the initial information being from the subject and/or the maternal donor and/or the paternal donor; processing the initial information to classify the risk of a complication of pregnancy occurring in the subject as low risk or increased risk; for the subject having said increased risk, receiving further information, the further information comprising (i) further genetic information and/or (ii) further clinical information and/or (iii) further lifestyle information from the subject and/or the maternal donor and/or the paternal donor; processing the further information to classify the risk in the subject having said increased risk as moderate risk or high risk; thereby determining the risk of a complication of pregnancy occurring in the subject in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people because all of the limitations of the claim can be performed by a human person in the course of their personal activity. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. All of the limitations of the claim recite an abstract idea. No limitations in the claim can be considered as additional to this abstract idea. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 50, 
Claim 50 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 50 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the method comprises obtaining a sample from the maternal donor and/or the paternal donor and processing the sample to obtain the initial genetic information and/or further genetic information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 51, 
Claim 51 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 51 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the initial genetic information and/or further genetic information comprise allelic information and/or DNA methylation information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 52, 
Claim 52 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 52 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the initial genetic information and/or further genetic information comprises information relating to the presence and/or absence of one or more polymorphisms”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 53, 
Claim 53 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 53 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the complication of pregnancy comprises preeclampsia, preterm birth, small for gestational age or gestational diabetes mellitus”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 54, 
Claim 54 depends from claim 53 and inherits all the limitations of the claim from which it depends. Claim 54 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the complication of pregnancy comprises preeclampsia and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal AGT, maternal AGTR1, maternal IL10, paternal HIF1a, paternal MTRR, maternal MTHFR, maternal TGFB, maternal PGF, maternal PLG, maternal INSR, paternal NOS2A, paternal TP53, paternal MTHFR, paternal GSTP1, paternal INS, paternal TGFB, maternal PGF, paternal PGF, paternal CYP11A1, maternal INSR, and paternal MMP2”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 55, 
Claim 55 depends from claim 53 and inherits all the limitations of the claim from which it depends. Claim 55 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the complication of pregnancy comprises preterm birth and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal AGT, maternal BCL2, maternal TCN2, maternal IGF2R, maternal uPA, maternal MMP2, maternal TIMP3, maternal ADD1, maternal MBL2, maternal FLT1, maternal ID B, maternal IGF1R, maternal MMP9, maternal CYP11A1” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 56, 
Claim 56 depends from claim 53 and inherits all the limitations of the claim from which it depends. Claim 56 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the complication of pregnancy comprises small for gestational age and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal IL6, maternal F2, maternal NAT1, paternal NAT1, maternal INS, paternal TCN2, paternal THBS1, paternal IGF2, and paternal IGF2AS” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 57, 
Claim 57 depends from claim 53 and inherits all the limitations of the claim from which it depends. Claim 57 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the complication of pregnancy comprises gestational diabetes mellitus and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal AGT, maternal FTO, maternal NOS2A, maternal PTEN, maternal CYP24A1, maternal XRCC2, maternal ANGPT1, maternal KDR, maternal CYP11A, and maternal H19” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 58, 
Claim 58 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 58 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the classifying of the initial information and/or the classifying of the further information comprises penalised logistic regression” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 59, 
Claim 59 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 59 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the classifying of the initial information and/or classifying of the further information comprises classifying the risk on the basis of a selected probability threshold” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 60, 
Claim 60 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 60 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the classifying of the further information comprises classifying the risk on the basis of a selected probability threshold calculated from the initial information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 61, 
Claim 61 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 61 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the method comprises using a computer processor means” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the method comprises using a computer processor means”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 62, 
Claim 62 depends from claim 61 and inherits all the limitations of the claim from which it depends. Claim 62 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the computer processor means is used to classify the initial information and/or the further information” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the computer processor means is used to classify the initial information and/or the further information”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 63, 
Claim 63 depends from claim 61 and inherits all the limitations of the claim from which it depends. Claim 63 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the initial information and/or further information is received from at least one user device in data communication with the computer processor means over a network” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the initial information and/or further information is received from at least one user device in data communication with the computer processor means over a network” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein the initial information and/or further information is received from at least one user device in data communication with the computer processor means over a network” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 64, 
Claim 64 is substantially similar to claim 1. Accordingly, claim 64 is rejected for the same reasons as claim 1. 
As per claim 65, 
Claim 65 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 65 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“a method of preventing and/or treating a complication of pregnancy in a subject, the method comprising using a method according to claim 1 to determine the risk of a complication of a pregnancy occurring and treating the subject on the basis of the risk so determined” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 66, 
Claim 66 depends from claim 65 and inherits all the limitations of the claim from which it depends. Claim 66 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the complication of pregnancy comprises pre-eclampsia and the method comprises treating a subject at high risk with low dose aspirin” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 67, 
Claim 67 is substantially similar to claim 1. Accordingly, claim 67 is rejected for the same reasons as claim 1.
As per claim 68, 
Claim 68 is substantially similar to claim 1. Accordingly, claim 68 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 10, 16, 17, 38-43, 47 and 49 are rejected under 35 USC 103 as being unpatentable over Cohen et al. (US 2018/0068083; herein referred to as Cohen) in view of Kenny et al. (US 2019/0056380; herein referred to as Kenny).
As per claim 1, 
Cohen teaches receiving initial information comprising (i) initial genetic information and/or (ii) initial clinical information and/or (iii) initial lifestyle information, the initial information being from the subject and/or the maternal donor and/or the paternal donor:
(Paragraph [0290] and Figure 3 of Cohen. The teaching describes that the system receives and stores medical records in an EMR system. These medical records contain genetic information for the patient that is used to determine the level of risk for cancer for the individual. The system gives an initial risk assessment by determining if more information is needed to compute a risk score. The system then obtains further information to give a risk score for a medical condition of a patient.) 
Cohen further teaches processing the initial information to classify the risk of a medical condition occurring in the subject as low risk or increased risk:
(Paragraphs [0021] and Figure 3 of Cohen. The teaching describes “the method further comprising configuring a computing device accessible by a user with the static classifier; entering values for the subset of the plurality of parameters corresponding to a patient into the computing device; and classifying, using the static classifier, the patient into a category indicative of a likelihood of having cancer or into another category indicative of a likelihood of not having cancer”. This “likelihood of not having cancer” is being interpreted as low risk and “likelihood of having cancer” is being interpreted as increased risk because it is higher risk than the low risk category.) 
Cohen further teaches for the subject having said increased risk, receiving further information, the further information comprising (i) further genetic information and/or (ii) further clinical information and/or (iii) further lifestyle information from the subject and/or the maternal donor and/or the paternal donor:
(Paragraph [0065] of Cohen. The teaching describes “the term “increased risk” refers to an increase for the presence of the cancer as compared to the known prevalence of that particular cancer across the population cohort. The present methods are based on the generation of a risk categorization table for a certain cancer; wherein there is no intended limitation on when this table is generated. Thus, the present method and risk categorization table is based, at least in part, on 1) the identification and clustering of a set of proteins and/or resulting autoantibodies to those proteins that can serve as markers for the presence of a cancer, 2) normalization and aggregation of the markers measured to generate a biomarker composite score; and, 3) medical data for a patient and other publically available sources of data for risk factors for having cancer; and 4) determination of threshold values used to divide patients into groups with varying degrees of risk for the presence of cancer in which the likelihood of an asymptomatic human subject having a quantified increased risk for the presence of the cancer is determined. A machine learning system may be utilized to determine the best cohort grouping as well as determine how biomarker composite data, medical data and other data are to be combined in order to generate a risk categorization in an optimal or near-optimal manner, e.g., correctly predicting which individuals have cancer with a low false positive rate. The machine learning system yields a numerical risk score for each patient tested, which can be used by physicians to make treatment decisions concerning the therapy of cancer patients or, importantly, to further inform screening procedures to better predict and diagnose early stage cancer in asymptomatic patients. Also, as described in more detail herein, the machine learning system is adapted to receive additional data as the system is used in a real-world clinical setting and to recalculate and improve the risk categories and algorithm so that the system becomes “smarter” the more that it is used.”)
Cohen further teaches processing the further information to classify the risk in the subject having said increased risk as moderate risk or high risk;:
Paragraph [0022] of Cohen. The teaching describes “the category indicative of a likelihood of having cancer is further categorized into qualitative groups such as low, medium, high, or some combination or sub-combination thereof. In alternative embodiments, the category indicative of a likelihood of having cancer is further categorized into quantitative groups. Those quantitative groups may be provided to the user as a percentage, multiplier value, composite score or risk score for the likelihood of having cancer or an increased risk of having cancer”)
Cohen does not explicitly teach that the medical condition that they are determining risk for is a complication of pregnancy. 
However Kenny teaches determining risk of a complication of pregnancy such as preeclampsia, thereby determining the risk of complication of pregnancy occurring in the subject:
(Paragraphs [0010]-[0015] of Kenny. The teaching describes that risk is determined for a patient as to whether or not they will develop preeclampsia.)
It would have been obvious to one of ordinary skill in the art before the time of filing to substitute the medical condition of Cohen for the medical condition of Kenny with regard of what medical condition that risk is determined for on the basis of genetics. One of ordinary skill in the art would have known that the simple substitution of determining risk of cancer with determining risk of preeclampsia would have not affected how the system of Cohen functions. It would have only changed the genetic markers the system is looking for and the process of determining the risk of the condition would have been substantially unchanged. Such a risk determining system would have been applicable to many conditions affected by genetic predispositions and applying the system to this particular condition would have increased patient outcome. One of ordinary skill in the art would have modified Cohen with Kenny based on this incentive without yielding unexpected results. 
As per claim 50, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 1. 
Cohen further teaches wherein the method comprises obtaining a sample from the maternal donor and/or the paternal donor and processing the sample to obtain the initial genetic information and/or further genetic information;
(Paragraph [0290] and Figure 3 of Cohen. The teaching describes that the system receives and stores medical records in an EMR system. These medical records contain genetic information for the patient that is used to determine the level of risk for cancer for the individual. The system gives an initial risk assessment by determining if more information is needed to compute a risk score. The system then obtains further information to give a risk score for a medical condition of a patient. In order to get the genetic information, obtaining a sample from the maternal donor and/or the paternal donor and processing the sample to obtain the initial genetic information and/or further genetic information would have been necessitated.)
As per claim 51, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 1. 
Cohen further teaches wherein the initial genetic information and/or further genetic information comprise allelic information and/or DNA methylation information:
(Paragraph [0132] of Cohen. The teaching describes “a panel of markers comprises circulating markers associated with colorectal cancer (CRC); those include the microRNA miR-92 [Ng, E. K. O., et al., Differential expression of microRNAs in plasma of patients with colorectal cancer: a potential marker for colorectal cancer screening. Gut, 2009. 58(10): p. 1375-1381.]; aberrantly methylated SEPT9 DNA [deVos, T., et al., Circulating Methylated SEPT9 DNA in Plasma Is a Biomarker for Colorectal Cancer”)
As per claim 53, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 1.  
Kenny further teaches wherein the complication of pregnancy comprises preeclampsia, preterm birth, small for gestational age or gestational diabetes mellitus:
(Paragraphs [0010]-[0015] of Kenny. The teaching describes that risk is determined for a patient as to whether or not they will develop preeclampsia.)
As per claim 59, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 1.  
Cohen further teaches wherein the classifying of the initial information and/or classifying of the further information comprises classifying the risk on the basis of a selected probability threshold;
(Paragraph [0435] of Cohen. The teaching describes “test generates a composite score from the Random Forest model comprising 4 clinical parameters and the levels of 4 biomarkers in patient serum. This score is an indicator of the level of risk for each patient of currently having lung cancer relative to others with a comparable smoking history. Using two cutoffs (0.43 and 0.62), the test results were broken down into three separate categories with increasing risk factors (Table 10). Table 10 indicated the probability of lung cancer for patients in a given score range at the time of testing. Positive predictive value (PPV) is the probability that a person with a positive test score above the chosen cutoff truly has the disease”)
As per claim 60, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 1. 
Cohen further teaches wherein the classifying of the further information comprises classifying the risk on the basis of a selected probability threshold calculated from the initial information: 
(Paragraph [0435] of Cohen. The teaching describes “test generates a composite score from the Random Forest model comprising 4 clinical parameters and the levels of 4 biomarkers in patient serum. This score is an indicator of the level of risk for each patient of currently having lung cancer relative to others with a comparable smoking history. Using two cutoffs (0.43 and 0.62), the test results were broken down into three separate categories with increasing risk factors (Table 10). Table 10 indicated the probability of lung cancer for patients in a given score range at the time of testing. Positive predictive value (PPV) is the probability that a person with a positive test score above the chosen cutoff truly has the disease”)
As per claim 61, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 1. 
Cohen further teaches wherein the method comprises using a computer processor means;
(Paragraph [0018] of Cohen. The teaching describes “embodiments are provided a computer implemented method for predicting a likelihood of having cancer in a patient, in a computer system having one or more processors coupled to a memory storing one or more computer readable instructions for execution by the one or more processors, the one or more computer readable instructions comprising instructions”)
As per claim 62, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 61. 
Cohen further teaches wherein the computer processor means is used to classify the initial information and/or the further information:
(Paragraph [0018] of Cohen. The teaching describes “embodiments are provided a computer implemented method for predicting a likelihood of having cancer in a patient, in a computer system having one or more processors coupled to a memory storing one or more computer readable instructions for execution by the one or more processors, the one or more computer readable instructions comprising instructions”)
As per claim 63, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 61. 
Cohen further teaches wherein the initial information and/or further information is received from at least one user device in data communication with the computer processor means over a network:
(Paragraph [0018] of Cohen. The teaching describes “embodiments are provided a computer implemented method for predicting a likelihood of having cancer in a patient, in a computer system having one or more processors coupled to a memory storing one or more computer readable instructions for execution by the one or more processors, the one or more computer readable instructions comprising instructions”)
As per claim 64, 
Claim 64 is substantially similar to claim 1. Accordingly, claim 64 is rejected for the same reasons as claim 1.
As per claim 65, 
Claim 65 is substantially similar to claim 1. Accordingly, claim 65 is rejected for the same reasons as claim 1.
Cohen further teaches treating the subject on the basis of the risk so determined:
(Paragraphs [0065] of Cohen. The teaching describes “[t]he machine learning system yields a numerical risk score for each patient tested, which can be used by physicians to make treatment decisions concerning the therapy of cancer patients or, importantly, to further inform screening procedures to better predict and diagnose early stage cancer in asymptomatic patients”)
As per claim 67, 
Claim 67 is substantially similar to claim 1. Accordingly, claim 67 is rejected for the same reasons as claim 1.
As per claim 68, 
Claim 68 is substantially similar to claim 1. Accordingly, claim 68 is rejected for the same reasons as claim 1. 
Claim 52 and 54 are rejected under 35 USC 103 as being unpatentable over Cohen and Kenny in further view of Edwards et al. (US 2006/0217386; herein referred to as Edwards.)
As per claim 52, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 1.  
The combined teaching of Cohen and Kenny does not explicitly teach wherein the initial genetic information and/or further genetic information comprises information relating to the presence and/or absence of one or more polymorphisms.
However Edwards teaches wherein the initial genetic information and/or further genetic information comprises information relating to the presence and/or absence of one or more polymorphisms:
(Paragraph [0014] of Edwards. The teaching describes “single nucleotide polymorphism C677T heterozygous genotype of the gene encoding the folate dependent enzyme MTHFR needs to be considered as a risk factor for other conditions where the homozygous genotype has been shown to be associated with an increased risk, such as cancer, including, but not limited to, colon cancer, breast cancer, head and neck carcinoma, thrombosis, schizophrenia, depression, dementia, inherited thrombophilia, hyperhomocysteinemia, preeclampsia, placental abruption, anemia, vascular disease and the like”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cohen and Kenny the teachings of Edwards. Paragraph [0014] of Edwards teaches that the single nucleotide polymorphism C677T heterozygous genotype of the gene encoding the folate dependent enzyme MTHFR needs to be considered as a risk factor for preeclampsia. Including this polymorphism of MTHFR in the risk analysis would have been obvious to one or ordinary skill in the art because such an indicator would have made the risk test more accurate. One of ordinary skill in the art would have added to the combined teaching of Cohen and Kenny, the teaching of Edwards based on this incentive without yielding unexpected results.
As per claim 54, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 53. 
The combined teaching of Cohen and Kenny does not explicitly teach wherein the complication of pregnancy comprises preeclampsia and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal AGT, maternal AGTR1, maternal IL10, paternal HIF1a, paternal MTRR, maternal MTHFR, maternal TGFB, maternal PGF, maternal PLG, maternal INSR, paternal NOS2A, paternal TP53, paternal MTHFR, paternal GSTP1, paternal INS, paternal TGFB, maternal PGF, paternal PGF, paternal CYP11A1, maternal INSR, and paternal MMP2.
However Edwards teaches wherein the complication of pregnancy comprises preeclampsia and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal AGT, maternal AGTR1, maternal IL10, paternal HIF1a, paternal MTRR, maternal MTHFR, maternal TGFB, maternal PGF, maternal PLG, maternal INSR, paternal NOS2A, paternal TP53, paternal MTHFR, paternal GSTP1, paternal INS, paternal TGFB, maternal PGF, paternal PGF, paternal CYP11A1, maternal INSR, and paternal MMP2:
(Paragraph [0014] of Edwards. The teaching describes “single nucleotide polymorphism C677T heterozygous genotype of the gene encoding the folate dependent enzyme MTHFR needs to be considered as a risk factor for other conditions where the homozygous genotype has been shown to be associated with an increased risk, such as cancer, including, but not limited to, colon cancer, breast cancer, head and neck carcinoma, thrombosis, schizophrenia, depression, dementia, inherited thrombophilia, hyperhomocysteinemia, preeclampsia, placental abruption, anemia, vascular disease and the like”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cohen and Kenny the teachings of Edwards. Paragraph [0014] of Edwards teaches that the single nucleotide polymorphism C677T heterozygous genotype of the gene encoding the folate dependent enzyme MTHFR needs to be considered as a risk factor for preeclampsia. Including this polymorphism of MTHFR in the risk analysis would have been obvious to one or ordinary skill in the art because such an indicator would have made the risk test more accurate. One of ordinary skill in the art would have added to the combined teaching of Cohen and Kenny, the teaching of Edwards based on this incentive without yielding unexpected results.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Kenny in further view of Kokenyesi et al. (US 2008/0090759; herein referred to as Kokenyesi)
As per claim 55, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 53. 
The combined teaching of Cohen and Kenny does not explicitly teach wherein the complication of pregnancy comprises preterm birth and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal AGT, maternal BCL2, maternal TCN2, maternal IGF2R, maternal uPA, maternal MMP2, maternal TIMP3, maternal ADD1, maternal MBL2, maternal FLT1, maternal IL1B, maternal IGF1R, maternal MMP9, and maternal CYP11A1.
However Kokenyesi teaches wherein the complication of pregnancy comprises preterm birth and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal AGT, maternal BCL2, maternal TCN2, maternal IGF2R, maternal uPA, maternal MMP2, maternal TIMP3, maternal ADD1, maternal MBL2, maternal FLT1, maternal IL1B, maternal IGF1R, maternal MMP9, and maternal CYP11A1;
(Paragraph [0073] of Kokenyesi. The teaching describes “the invention is directed to a preterm labor test kit which can detect and quantify a biomarker that is associated with risk for preterm cervical softening and preterm labor. In one embodiment, the kit comprises in a first part, which is used in a clinical setting, a swab to obtain vaginally a cervical secretion sample from a pregnant woman, and a buffer. The kit comprises in a second part, which is used in a diagnostic setting, a mechanical support (e.g., membrane, test tube, Petri plate, multiwell plate, or the like), and a first agent that specifically recognizes a biomarker. In a preferred embodiment, the kit comprises in the second part a second agent, a signaling molecule, wherein the signaling molecule is linked to the second agent, and optionally a biomarker to serve as an internal control. An agent (whether first or second) may be an aptamer, a ligand, a receptor, a substrate of an enzyme, a product of an enzyme, an allosteric regulator, an antibody, or a fragment of any thereof, which can bind specifically to the biomarker. In the case of a second agent, the second agent can specifically bind to either a first agent, a biomarker, or both. A preferred first agent is an antibody or antibody fragment that binds specifically to a biomarker. A preferred biomarker is one or more of the following: Decorin, TSP2, MMP2, MMP12 and HA.”)
It would have been obvious to add to the combined teaching of Cohen and Kenny the teaching of Kokenyesi. Paragraph [0073] of Kokenyesi teaches that MMP2 is a known risk factor for preterm birth/labor. Including this MMP2 risk factor in the risk analysis would have been obvious to one or ordinary skill in the art because such an indicator would have made the risk test more accurate. One of ordinary skill in the art would have added to the combined teaching of Cohen and Kenny, the teaching of Kokenyesi based on this incentive without yielding unexpected results.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Kenny in further view of Myers et al. (US 2009/0087845; herein referred to as Myers)
As per claim 56, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 53. 
The combined teaching of Cohen and Kenny does not explicitly teach wherein the complication of pregnancy comprises small for gestational age and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal IL6, maternal F2, maternal NAT1, paternal NAT1, maternal INS, paternal TCN2, paternal THBS1, paternal IGF2, and paternal IGF2AS.
However Myers teaches wherein the complication of pregnancy comprises small for gestational age and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal IL6, maternal F2, maternal NAT1, paternal NAT1, maternal INS, paternal TCN2, paternal THBS1, paternal IGF2, and paternal IGF2AS:
(Paragraph [0013] of Myers. The teaching describes “on the discovery that babies with birth weights on the low end of the normal distribution, but not classified as LBW or small for gestational age (SGA) by current criteria, and which had low levels of expression of both IGF1 and IGF2 in their placentas, were thinner, had lower baseline heart rates, and had increased heart rate responses to feeding, all potentially indicative of TLBW”. This makes IGF2 levels a risk factor to consider in small for gestational age considerations.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cohen and Kenny, the teaching of Myers. Paragraph [0013] of Myers teaches that IGF2 is a known risk factor of small for gestational age conditions. Including this IGF2 risk factor in the risk analysis would have been obvious to one or ordinary skill in the art because such an indicator would have made the risk test more accurate. One of ordinary skill in the art would have added to the combined teaching of Cohen and Kenny, the teaching of Myers based on this incentive without yielding unexpected results.
Claim 57 is rejected under 35 USC 103 as being unpatentable over Cohen and Kenny in further view of Green et al. (US 2007/0196843; herein referred to as Green)
As per claim 57, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 53. 
The combined teaching of Cohen and Kenny does not explicitly teach wherein the complication of pregnancy comprises gestational diabetes mellitus and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal AGT, maternal FTO, maternal NOS2A, maternal PTEN, maternal CYP24A1, maternal XRCC2, maternal ANGPT1, maternal KDR, maternal CYP11A, and maternal H19.
However Green teaches wherein the complication of pregnancy comprises gestational diabetes mellitus and the initial genetic information and/or further genetic information comprises genetic information from one or more of maternal AGT, maternal FTO, maternal NOS2A, maternal PTEN, maternal CYP24A1, maternal XRCC2, maternal ANGPT1, maternal KDR, maternal CYP11A, and maternal H19:
(Paragraph [0053] of Green. The teaching describes “such methods would be useful in diagnosing diseases such as cancer, birth defects, mental retardation, obesity, neurological disease, diabetes, or gestational diabetes, among others. Specifically, with respect to cancer, it is envisioned that the method would be particularly useful in detecting colorectal cancer, esophageal cancer, stomach cancer, leukemia/lymphoma, lung cancer, prostate cancer, uterine cancer, breast cancer, skin cancer, endocrine cancer, urinary cancer, pancreatic cancer, other gastrointestinal cancer, ovarian cancer, cervical cancer, head cancer, neck cancer, or adenomas. Also, with respect to the genes being monitored for imprinting or loss of imprinting, they include IGF2, H19, p57/KIP2, KvLQT1, TSSC3, TSSC5, or ASCL2”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cohen and Kenny the teachings of Green. Paragraph [0053] of Green teaches that H19 is a known risk factor of gestational diabetes. . Including this H19 risk factor in the risk analysis would have been obvious to one or ordinary skill in the art because such an indicator would have made the risk test more accurate. One of ordinary skill in the art would have added to the combined teaching of Cohen and Kenny, the teaching of Green based on this incentive without yielding unexpected results.
Claim 58 is rejected under 35 USC 103 as being unpatentable over Cohen and Kenny in further view of Adai et al. (US 2013/0157884; herein referred to as Adai)
As per claim 58, 
The combined teaching of Cohen and Kenny teaches the limitations of claim 1. 
The combined teaching of Cohen and Kenny does not explicitly teach wherein the classifying of the initial information and/or the classifying of the further information comprises penalized logistic regression.
However Adai teaches wherein the classifying of the initial information and/or the classifying of the further information comprises penalized logistic regression:
(Paragraph [0289] of Adai. The teaching describes “[c]ombination of the singleplex RT-qPCR data for the CFS1 and CFS2 specimens provided an opportunity to construct a miRNA-based classifier to identify high risk lesions, which under the current patient management would be recommended to undergo resection. For simplicity, a classifier was used based on penalized logistic regression with DiffPairs as predictors (Goeman, 2010) and grouped CF specimens into "low risk" (SCAs, LG IPMNs) and "high risk" (HG IPMNs, SPNs and NETs)”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cohen and Kenny, the teaching of Adai. Both The combined teaching of Cohen and Kenny, and the teaching of Adai are known ways of genetic risk. It would have been obvious to try to combine known methods of similar field by one of ordinary skill in the art.
Claim 66 is rejected under 35 USC 103 as being unpatentable over Cohen and Kenny in further view of Conrad (US 2015/0031616)
As per claim 66, 
The combined teaching of Cohen and Kenny teaches the limitations of 1.  
The combined teaching of Cohen and Kenny does not explicitly teach wherein the complication of pregnancy comprises pre-eclampsia and the method comprises treating a subject at high risk with low dose aspirin.
However Conrad teaches wherein the complication of pregnancy comprises pre-eclampsia and the method comprises treating a subject at high risk with low dose aspirin:
(Paragraph [0005] of Conrad. The teaching describes treating high blood pressure such as preeclampsia can be done with medicine known to treat high blood pressure such as aspirin.)
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Cohen and Kenny, the teaching of Conrad. One of ordinary skill in the art would have known that typical screenings for preeclampsia that indicated risk for preeclampsia would have recommended a low dose aspirin as a cautionary measure to limit the amount of blood pressure the pregnant woman would experience. Such practice is well-known routine and conventional. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686          


/MARK HOLCOMB/Primary Examiner, Art Unit 3686